Citation Nr: 1732639	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-09 4510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, as due to herbicide exposure, including Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a May 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam or on its inland waterways and was not exposed to herbicides during active service.

2. The Veteran's Parkinson's disease was not shown in service, was not continuous since his separation from service, did not manifest to a compensable degree within one year of separation from service, and was first manifested in 2000, some 31 years after service.  

3.  There is no competent evidence linking the Parkinson's to any factor in service other than the unverified allegation of exposure to Agent Orange.  


CONCLUSION OF LAW

Parkinson's disease, claimed as the result of herbicide exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in May 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

 II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the history of his Parkinson's disease.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he incurred Parkinson's disease as the result of his herbicide exposure while aboard the U.S.S. Cogswell and U.S.S. Bainbridge off the coast of Vietnam and specifically in the Da Nang harbor.  At his May 2017 Board hearing, the Veteran stated that while aboard the U.S.S. Bainbridge, the ship anchored in the Da Nang Harbor.  The Veteran stated that other servicemembers went ashore and brought cargo back onto the ship.  The Veteran noted that he would assist these servicemembers with the cargo once it was brought back on the ship.  The Veteran indicated that he was potentially exposed to Agent Orange on the cargo.

The claimed disorder, Parkinson's disease, is a "chronic diseases" listed under38 C.F.R. § 3.309 (a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are applied. Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intervening causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and Parkinson's disease become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and Parkinson's disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.

In Haas v. Peake, 20 Vet. App. 257 (2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the provisions of 38 C.F.R. § 3.307 (a)(6)(iii) require the veteran's presence at some point on the landmass or inland waters of Vietnam.  See also Gray v. McDonald, 27 Vet. App. 313, 321 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.")

Additionally, the Board is cognizant of the Court's recent discussion in Gray v. McDonald, 27 Vet. App. 313 (2015), with regard to the categorization of ships as either "brown water" or "blue water".  In Gray, the Court held that the manner in which VA has defined inland waterways was both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational. See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court further found that although, VA's definition of inland waterways was irrational and not entitled to deference, VA retained its discretionary authority to define the scope of the presumption.  Id.  Inland waterways have since been redefined as fresh water rivers, streams, canals, and similar waterways, which are distinct from offshore waters in that they do not contain salty or brackish water and are not subject to regular tidal influence. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

Initially, the Board notes that the Veteran is currently diagnosed with Parkinson's disease, as noted in the VA treatment records.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2016). 

With regard to service incurrence, the Veteran's service personnel records do not reflect that he was in the Republic of Vietnam and/or on any of its inland waterways.  The service documentation reports that he served aboard the U.S.S. Cogswell from December 3, 1966 to January 4, 1967, January 17, 1967 to February 5, 1967, February 14, 1967 to February 16, 1967, and March 12, 1967 to March 30, 1967 and the U.S.S. Bainbridge on March 21, 1969.  Further, the Veteran's service treatment records make no reference to Parkinson's disease.  Therefore, symptoms were not noted in service.  Additionally, the record does not reflect that the Veteran's Parkinson's disease manifested within one year from his separation of service.

At his May 2017 Board hearing, the Veteran reported that the U.S.S. Bainbridge entered Da Nang Harbor while he was aboard and that other servicemembers had gone ashore to obtain supplies in Vietnam while his ship was in Da Nang Harbor.   The Veteran stated that he helped unload these items once they were on the ship.

The Veteran's military personnel records showed no evidence of service in-country in Vietnam or herbicide exposure.  A reply from the Defense Personnel Records Information Retrieval System (DPRIS) dictated the exact locations of both the U.S.S. Cogswell and U.S.S. Bainbridge.  The response stated that the U.S.S. Bainbridge anchored in the Da Nang Harbor on March 21, 1969 from 0936-1536 hours, with no disposition.  The Board finds that this response provides objective evidence that although the U.S.S. Bainbridge was anchored in Da Nang Harbor, it was not in the inland waterways of Vietnam.  See Gray, 27 Vet. App. 313. 

Additionally, the Board acknowledges the Veteran's submission of a May 2017 nexus statement from his general medicine physician.  The statement noted that the veteran has a definite diagnosis of Parkinson's disease and the only historical finding contributing to the development of Parkinson's is exposure to Agent Orange.  However, there is no objective evidence that the Veteran was in fact exposed to Agent Orange.  Therefore, the nexus statement relies on inaccurate facts and is thereby not given any probative weight.  Furthermore, the May 2017 nexus statement submitted by the Veteran's neurologist states that the Veteran's Parkinson's disease is at least as likely due to his military service.  However, no rationale for this medical opinion is provided.  The Board therefore finds this nexus opinion inadequate as well. 

On the issue of herbicide exposure, the weight of the evidence demonstrates that the Veteran was not on either the landmass or the inland waterways of Vietnam during active service and may therefore not be presumed to have been exposed to herbicides.  Here, the evidence of record is negative for service records establishing that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  Neither the U.S.S. Cogswell or U.S.S. Bainbridge are listed as ships that operated in the brown waters surrounding Vietnam.  The Board acknowledges the Veteran's December 2014 correspondence that argues that the U.S.S. Bainbridge meets the criteria to be considered a ship exposed to Agent Orange.  However, the VA list of the locations of the military's ships is the most probative evidence as to this issue. 

While the Veteran stated that others had gone ashore in Vietnam to obtain supplies, there is no objective evidence that the ship, the U.S.S. Cogswell or U.S.S. Bainbridge, or the Veteran went ashore or entered inland waterways while the Veteran was aboard.  Considering all the evidence of record, the Board, as a finding of fact, finds that the Veteran did not go ashore to the Republic of Vietnam; in this regard, the Board finds that Veteran's personnel records more probative. 

While the Veteran suggests that he may have been exposed to herbicides, he has offered no objective evidence of such herbicide exposure.  Given that the establishment of herbicide exposure of an individual on the blue waters would require scientific study and other objective documentation, as a layman, he is not competent to support a finding of such herbicide exposure.  Therefore, exposure to herbicides is not presumed.

Additionally, the Board finds that any suggestion that the Veteran was exposed to Agent Orange by way of airborne drifts or through contact with equipment that returned from Vietnam is far too speculative on its face to constitute credible evidence of exposure.  The Veteran's statements discussing handling cargo that may have had herbicides on it is not competent lay evidence because the record does not indicate that the Veteran has the type of education, training, or expertise necessary to identify chemical substances such as Agent Orange as being present on the equipment. Therefore, the Board assigns no probative value to these opinions.

Therefore, entitlement to service connection for Parkinson's disease, as due to herbicide exposure, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for Parkinson's disease, as due to herbicide exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


